            Case 2:19-cv-00485-JAM-DB Document 66 Filed 12/11/20 Page 1 of 2



 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                                2:19-CV-00485-JAM-DB
12                 Plaintiff,
                                                              AMENDED STIPULATION AND ORDER
13          v.                                                FOR DISMISSAL WITH PREJUDICE OF
                                                              APPROXIMATELY $806,400.00 SEIZED
14   APPROXIMATELY $6,567,897.50 SEIZED                       FROM CRESTMARK BANK, ACCOUNT
     FROM CTBC BANK, ACCOUNT NUMBER                           NUMBER 1210590; CERTIFICATE OF
15   3800191916, ET AL.,                                      REASONABLE CAUSE
16                 Defendants.
17

18          It is hereby stipulated by and between the United States of America and claimant Crestmark
19 Bank, by and through their respective counsel of record, as follows:

20          1.     This amended stipulation and order only pertains to Approximately $806,400.00 seized
21 from Crestmark Bank, account number 1210590 (also designated as bank account no. 800021393;

22 referred to herein as “the Defendant Asset”). On December 9, 2020, Crestmark Bank filed a claim in

23 this case with respect to the Defendant Asset. Dkt. 63.

24          2.     The parties hereby agree and stipulate that the Defendant Asset shall be dismissed with
25 prejudice pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure.

26          3.     The parties are to bear their own costs and attorney fees.
27          4.     There was probable cause for the seizing the Defendant Asset, and for the
28                                                      1
                                                                           Amended Stipulation and
                                                                           Order for Dismissal
            Case 2:19-cv-00485-JAM-DB Document 66 Filed 12/11/20 Page 2 of 2



 1 commencement and prosecution of this forfeiture action, and the Court may enter a Certificate of

 2 Reasonable Cause pursuant to 28 U.S.C. § 2465.

 3 Dated: 12/10/2020                                    McGREGOR W. SCOTT
                                                        United States Attorney
 4

 5                                               By:    /s/ Kevin C. Khasigian
                                                        KEVIN C. KHASIGIAN
 6                                                      Assistant U.S. Attorney
 7
                                                        DICKINSON WRIGHT PLLC
 8

 9 Dated: 12/10/2020                                     /s/ John P. Desmond
                                                        JOHN P. DESMOND
10                                                      Attorney for Crestmark Bank
11

12

13                               CERTIFICATE OF REASONABLE CAUSE
14          Based upon the allegations set forth in the Complaint for Forfeiture In Rem filed March 18,

15 2019, and the Amended Stipulation for Dismissal With Prejudice filed herewith, the Court enters this

16 Certificate of Reasonable Cause pursuant to 28 U.S.C. § 2465, that there was reasonable cause for the

17 seizing of the Defendant Asset, and for the commencement and prosecution of this forfeiture action.

18

19          IT IS SO ORDERED.

20
     DATED: December 10, 2020                              /s/ John A. Mendez
21
                                                           THE HONORABLE JOHN A. MENDEZ
22                                                         UNITED STATES DISTRICT COURT JUDGE

23

24

25

26

27

28                                                     2
                                                                          Amended Stipulation and
                                                                          Order for Dismissal
